State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   518436
________________________________

In the Matter of ALEXANDER
   WILLIAMS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DOCCS COMMISSIONER, J. ANNUCCI,
   et al.,
                    Respondents.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Stein, McCarthy, Lynch and Clark, JJ.

                             __________


     Alexander Williams, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Commissioner of Corrections
and Community Supervision which found petitioner guilty of
violating certain prison disciplinary rules.

     Determination confirmed.     No opinion.

      Peters, P.J., Stein, McCarthy, Lynch and Clark, JJ.,
concur.
                              -2-                  518436

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court